NOT PRECEDENTIAL


                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                 __________

                                     No. 11-2884
                                     __________

                               PGT TRUCKING, INC.

                                          v.

                ROBERT B. LYMAN; LYMAN CONSULTING, LLC,
                                       Appellants
                               __________

                   On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                (D.C. No. 2-11-cv-00300)
                  District Judge: The Honorable William L. Standish

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                    June 5, 2012

      BEFORE: SCIRICA, GREENAWAY, Jr., and NYGAARD, Circuit Judges

                               (Filed: October 9, 2012)
                                     __________

                             OPINION OF THE COURT
                                   __________

NYGAARD, Circuit Judge

                                          I.

      The parties entered into an agreement whereby Appellant Robert Lyman was

retained to, among other things, develop and implement a program to recruit Mexican

nationals as truck drivers for Appellee PGT Trucking. After Lyman accepted an
employment offer from PGT, he entered into an agreement to provide consulting services

to a Mexican trucking interest. PGT viewed this as a breach of Lyman’s employment

contract which contained, among other things, noncompetition and confidentiality

clauses. PGT filed suit in the Common Pleas Court of Beaver County, Pennsylvania.

       Lyman removed the action to the United States District Court for the Western

District of Pennsylvania. PGT then filed a motion to remand the matter to Beaver

County, Pennsylvania pursuant to the parties’ agreement. Magistrate Judge Robert C.

Mitchell issued a Report and Recommendation in which he advised that the forum

selection clause in the parties’ agreement was enforceable and that the matter should be

sent back to state court. The District Court adopted the Report and Recommendation and

granted PGT’s motion to remand. Lyman timely appealed. We will affirm.

                                             II.

       We must first determine if the order is reviewable. Appellee argues that Congress

has precluded our review of orders remanding removed cases to state courts. That is only

partially true. Ordinarily, “[a]n order remanding a case to the State court from which it

was removed is not reviewable on appeal or otherwise, except [in civil rights cases].” 28

U.S.C. § 1447(d). However, the Supreme Court has explained that the only remands that

cannot be reviewed on appeal are those predicated upon lack of subject matter

jurisdiction or defects in the removal procedure. Quackenbush v. Allstate Ins. Co., 517
U.S. 706, 711-12 (1996). A remand order based upon a contractual forum-selection

clause, like that at issue here, is not a remand based upon a procedural defect or lack of

subject-matter jurisdiction. Therefore, since the District Court’s remand order was not

                                             2
based upon a ground specified in § 1447, § 1447(d) does not prohibit our review of the

District Court’s order. See Foster v. Chesapeake Ins. Co., 933 F.2d 1207 (3d Cir. 1991).

We now turn the merits of the appeal.

                                             III.

       If a defendant has removed a case in violation of a forum selection clause, remand

is the appropriate and effective remedy for the wrong. Foster, 933 F.2d at 1217. Here,

we find no reason to differ with the District Court’s determination that Lyman is stuck

with his bargain. Forum selection clauses are entitled to great weight, and are

presumptively valid. Coastal Steel Corp. v. Tilghman Wheelabrator Ltd., 709 F.2d 190,

202 (3d Cir.1983) (overruled on other grounds by Lauro Lines v. Chasser, 490 U.S. 495

(1989).

       The District Court did not err when it held that the Appellants unambiguously

waived their right to a federal forum. The clear and unambiguous language of the

provision before us allows no other conclusion than that the parties intended to establish

Beaver County, Pennsylvania as the sole location for litigating their disputes:

              10.     GOVERNING LAW – This agreement shall be
              governed by, interpreted, construed, and enforced in
              accordance with the laws of the Commonwealth of
              Pennsylvania. Enforcement of or any legal actions for breach
              of this Agreement shall be brought only in the Common Pleas
              Court of Beaver County, PA.

This forum selection clause does not require that we interpret any statute, state or federal;

instead, it is the bargained-for result of the parties’ counseled negotiation.




                                              3
       Lyman argues that PGT’s claims are unrelated to the subject matter of the

agreement, maintaining instead that the forum selection clause only controls breach of

contract actions. Lyman’s duties as a consultant under the agreement, however, were not

limited to recruiting Mexican nationals for driving positions. The agreement provides

that Lyman was to “provide such other tasks or projects as he may be assigned by

Company Management.” Since the claims at issue here arose from Lyman’s performance

of tasks assigned to him by PGT, the agreement’s forum selection clause applies.

                                             IV.

       In sum, we hold that the forum selection clause memorializes the parties’ intention

to litigate all contractual disputes in the state courts of Pennsylvania. Thus, the

Appellants have waived the right to removal. We will affirm the order remanding to state

court substantially for the reasons set forth in the Magistrate Judge’s Report and

Recommendation.




                                              4